Citation Nr: 1217724	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-38 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for osteoarthritis in joints other than the cervical spine.

2.  Entitlement to service connection for a disability manifested by fatigue, fever, night sweats, and chills, to include as secondary to herbicide exposure and the service-connected cervical spine disorder.

3.  Entitlement to service connection for a disability manifested by numbness of the feet and hands, including as secondary to herbicide exposure and the service-connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision, by the Louisville, Kentucky, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for fatigue, fever, night sweats, and chills, numbness of the feet and hands, and osteoarthritis.  

On December 7, 2009, the Veteran and his wife appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  

In November 2010, the Board remanded the case to the RO with respect to the issues listed on the title page of this decision for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2011.  


FINDINGS OF FACT

1.  The Veteran does not have arthritis other than of the cervical spine that is attributable to military service; nor has arthritis of any joint been caused or made worse by service-connected degenerative changes of the cervical spine.  

2.  The Veteran does not have disability manifested by fatigue, fever, night sweats, or chills that is related to his military service, including his exposure to herbicide agents; nor has any such disability been caused or made worse by degenerative changes of the cervical spine.  

3.  The Veteran does not have a disability manifested by numbness of the hands and feet that is related to service or to exposure to herbicide agents; nor has any such disability been caused or made worse by service-connected degenerative changes of the cervical spine.  


CONCLUSIONS OF LAW

1.  The Veteran does not have osteoarthritis (other than arthritis of the cervical spine) that is the result of disease or injury incurred in or aggravated during active military service; arthritis is not proximately due to or the result of degenerative disease of the cervical spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011); 38 C.F.R. § 3.310 (2006).  

2.  The Veteran does not have a disability manifested by fatigue, fever, night sweats, and chills that is the result of disease or injury incurred in or aggravated during active military service or due to herbicide exposure; no such disability is proximately due to or the result of degenerative disease of the cervical spine.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011); 38 C.F.R. § 3.310 (2006).  

3.  The Veteran does not have a disability manifested by numbness of the hands and feet that is the result of disease or injury incurred in or aggravated by active military service or due to in-service herbicide exposure; no such disability is proximately due to or the result of degenerative disease of the cervical spine.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011)); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2004 from the RO to the Veteran, which was issued prior to the RO decision in August 2004.  Additional letters were issued in March 2008, November 2008, April 2009 and May 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim for a higher rating, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Appropriate opinions were provided.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The Veteran served on active duty from June 1966 to March 1970.  The service treatment records (STRs), including the enlistment examination, conducted in May 1966, as well as the separation examination in March 1970, were negative for any complaints or findings of joint disease, or any disability manifested by fatigue, low grade fever, night sweats, chills, or numbness of the feet and hands; clinical evaluation of the spine and lower extremities was normal.  

Post-service treatment records, including VA as well as private treatment reports, show that the Veteran received ongoing clinical evaluation and treatment for several disabilities, including complaints of joint pain, fatigue, night sweats, and weakness in the upper and lower extremities.  Among these records are treatment reports from Dr. Harry Kennedy, dated from February 1975 to May 2003.  These records show that the Veteran was seen in July 1994 with a 2 to 3-week history of right arm weakness.  He had no pain and no numbness.  The assessment was right arm weakness.  In September 1996, the Veteran reported waking up with chills and aching all over; the assessment was fever and chills.  In August 1997, he was diagnosed with night sweats.  During a clinical visit in February 2000, the Veteran complained of feeling extremely weak.  The assessment was weakness, fatigue and arthralgia.  When seen in March 2000, it was noted that the Veteran was still having low grade fever; occasionally, he had a chilly sensation with sweats.  The assessment was fever and sweats, and fatigue.  Similar assessments were reported in September 2000.  In March 2002, the Veteran indicated that he had been having swelling in his left hand that started the previous day.  The assessment was fatigue and arthralgia.  

Of record is a copy of a decision from the Social Security Administration (SSA), dated in September 2003, which found the Veteran to be disabled due to disorders of the back.  In reaching its decision, SSA considered private treatment reports dated from February 1999 through May 2003, the findings of which were reported above.  

Received in March 2004 were VA progress notes dated from December 2003 to February 2004, reflecting a past medical history of osteoarthritis.  During a clinical visit in December 2003, a review of symptoms revealed fatigue and night sweats.  The assessment was osteoarthritis.  Subsequently received in August 2004 were additional VA progress notes dated from February 2004 to July 2004.  The Veteran underwent a diagnostic PSG in April 2004.  It was noted that the Veteran had a history of chronic pain which interfered with sleep.  Following the study, the impression was frequent leg and foot movements consistent with the Veteran's symptoms of restless leg syndrome.  

Received in November 2006 were VA progress notes dated from September 2004 to November 2006.  These records reflect diagnoses of osteoarthritis, degenerative joint disease of the knees, degenerative arthritis of the thoracic spine, and restless leg syndrome.  

Subsequently received were VA progress notes dated from December 2006 through July 2009.  These records show that the Veteran continued to receive clinical evaluation and treatment for complaints of pain in the right shoulder.  A June 2009 VA progress note reflects diagnoses of shoulder pain, restless legs, and osteoarthritis.  

The Veteran was afforded a VA examination in December 2010.  At that time, the Veteran reported the onset and development of fatigue, fever, night sweats and chills beginning in the 1970s.  It was noted that he has been advised that white blood count has been elevated since 1980s.  The Veteran states that he believed that those symptoms were related to being struck by a heavy hook in the left jaw and neck.  It was noted that the Veteran was service connected for a neck condition.  The Veteran reported having elevated temperature a few times a week; he also reported having sweats, chills and fatigue associated with the above-reported symptoms.  He also noted pain in the shoulders, hips, neck and back was worse during those episodes.  The Veteran reported symptoms of fever, fatigue and chills.  Following an examination, no diagnosis was noted; problems included fatigue, fever, night sweats, chills and high WBC.  The examiner stated that the Veteran had been extensively evaluated for this condition, but no diagnosis had been made; further workup was considered highly unlikely to yield any diagnostic information.  

A VA examination for evaluation of the peripheral nerves was also conducted in December 2010.  At that time, the Veteran reported numbness in the hands and feet beginning in the 1990s.  The Veteran indicated that the numbness had gotten progressively worse over the years, but stayed confined to the toes.  He had been diagnosed with carpal tunnel syndrome recently.  The Veteran originally thought that the numbness may have been related to his neck condition; he had persistent numbness involving index to ring fingers on both hands.  Following a VA examination, including EMG/NCS and electrodiagnostic study, the examiner reported a diagnosis of bilateral carpal tunnel syndrome and idiopathic peripheral neuropathy, bilateral feet, manifested by numbness in the hands and feet.  Following an examination of the joints, the examiner reported diagnoses of right rotator cuff and biceps tear, status post surgery and hip pain related to disseminated idiopathic skeletal hyperostosis (DISH).  

The examiner stated that it was less as not that the Veteran's fatigue, fever, night sweats, chills and high WBC were related to his period of military service or to his service-connected cervical spine disorder.  The examiner explained that, despite a long history and extensive work-up, no diagnosis for the Veteran's fatigue, fever, night sweats, chills or high WBC has ever been made.  The examiner concluded that there was, therefore, no possibility of identifying potential antecedent conditions that may have resulted in this disability.  In addition, a review of the STRs did not reveal any evidence of the described symptoms.  There appeared no plausible relationship between the Veteran's cervical spine condition and fatigue, fever, night sweats, chills, and high WBC.  Therefore, the examiner concluded that the Veteran's fatigue, fever, night sweats, chills and high WBC were less likely as not caused by or a result of the Veteran's period of military service or his cervical spine disorder.  

The examiner noted that the Veteran also had a complaint of numbness in the middle fingers of both hands.  The examiner stated, while it was conceivable that these complaints could be related to the Veteran's cervical spine condition, EMG/NCV testing has revealed that he has carpal tunnel syndrome and not cervical radiculopathy.  These two problems were not related.  In addition, there was no plausible relationship between idiopathic peripheral neuropathy and a cervical spine condition.  The examiner observed that a review of the service treatment records did not reveal evidence of either of the Veteran's current hand or foot symptoms.  Therefore, the examiner concluded that the Veteran's carpal tunnel syndrome and idiopathic peripheral neuropathy of both feet were not caused by or a result of or permanently aggravated by the Veteran's period of military service or to his service-connected cervical spine disorder.  

With respect to the complaints of joint disease, the examiner noted that the Veteran was service connection for degenerative joint and disc disease of the cervical spine; he also noted that the Veteran had degenerative disc disease identified in the lower spine.  The examiner stated that there was no plausible medical reason why degenerative disease of the cervical spine should cause or affect disease in the lower spine because there was no transmission of abnormal bending forces that can be exerted by the cervical spine on elements below that level.  The examiner further noted that the Veteran also has diffuse idiopathic skeletal hyperostosis; however, there was no medical evidence that DISH was caused by a cervical spine condition.  

The examiner observed that the Veteran was treated on one occasion in service for pain in the lower back after a fall in April 1967.  In January 1979, nine years after service, he was treated for back pain and had "muscle spasms" for a few days; however, he was not diagnosed with degenerative disease.  Moreover, the examiner noted that private treatment reports dated from 1983 to 2000 made no reference to a back condition.  Additionally, there was no other evidence in the claims file that might suggest a lumbar disc condition or DISH in or shortly after service.  Therefore, the examiner concluded that the Veteran's degenerative disease and diffuse idiopathic skeletal hyperostosis were not caused by or a result of his period of military service or caused by or made worse by his cervical spine disorder.  Moreover, the examiner stated that the Veteran's right shoulder rotator cuff and biceps tear, status post surgery, and hip pain were not caused by or a result of his period of military service or caused or made worse by his cervical spine disorder.  

III.  Analysis

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service and an organic disease of the nervous system or arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even though there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) (2011) are met.  See 38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma; non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).  

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See C.F.R. § 3.307(a) (6) (ii) (2004); 68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 3.307(a) (6) (iii) implementing the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to the contrary.  Id.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii) (2004).  

Despite these presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042(Fed. Cir. 1994).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006); See Harder v. Brown, 5 Vet. App. 183, 187(1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. § 3.310 directed, in pertinent part, that: Except as provided in § 3.300(c), disability which is proximately due to or the result of a service- connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

The Court clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439(1995).  The term, "disability", as contemplated by the VA regulations, means "impairment in earning capacity resulting from . . . [all types of] diseases or injuries [encountered as a result of or incident to military service] and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990).  

Pursuant to § 1110 and § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Cf. 38 C.F.R. § 3.322  (1994) (in compensating for aggravation of a preservice disability by active service, it "is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. App. 439(1995).  

The amendment of October 2006 to 38 C.F.R. § 3.310 set a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the amendment was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439(1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2011).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board may weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Arthritis

In regards to osteoarthritis of the joints other than the already service-connected degenerative joint disease of the cervical spine, the service treatment records do not establish that the Veteran had a chronic low back disability during service.  This includes degenerative changes and arthritis of the lumbar spine and other joints that are evident in the more recent post-service medical records.  While the evidence of record contains diagnostic impressions sufficient to establish current diagnoses, the examining physicians did not relate any joint disorders to military service or any incident therein.  Moreover these disorders are not conditions that are statutorily recognized as presumed to result from herbicide exposure.  

After a review of the record, including the medical evidence, testimony and statements made by the Veteran and others on his behalf, the Board finds that service connection for osteoarthritis is not warranted.  Significantly, while the service treatment records reflect complaints of low back pain in April 1967, the record does not reflect a diagnosis of arthritis; and, the remainder of the service treatment records (STRs) is completely silent with respect to any complaints or diagnosis of a low back disorder.  The first clinical documentation of lumbar disease is in 2002, some 35 years after service separation.  The lack of clinical documentation of a chronic problem does not definitively answer the question before the Board, but it is something that may be considered.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the absence of evidence constitutes negative evidence against the claim because it tends to disprove that the claimed disorder was the result of an in-service injury, which resulted in a chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358(Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  This lack of objective evidence between the period of active military service ending in 1970 and the first diagnoses many years later, is itself evidence that tends to show that the Veteran's current arthritis of the joints, other than the cervical spine, did not have its onset in service or for many years thereafter.  

In addition, while the Veteran has a current diagnosis, there is no competent evidence indicating that there is a relationship between the Veteran's current arthritic conditions and active military service.  The Veteran has not submitted any competent evidence of a nexus to service.  Rather, in December 2010, the examiner concluded that the Veteran's degenerative disease and diffuse idiopathic skeletal hyperostosis were not caused by or a result of his period of military service or caused by or made worse by his cervical spine disorder.  Moreover, the examiner stated that the Veteran's right shoulder rotator cuff and biceps tear, status post surgery, and hip pain were not caused by or a result of his period of military service or caused or made worse by his cervical spine disorder.  Therefore, the Board finds that there is no competent evidence that the Veteran's osteoarthritis was the result of disease or injury incurred in or aggravated by military service.  

With regard to the herbicide exposure theory, the Veteran's osteoarthritis of multiple joints, other than the cervical spine, is not among the diseases listed in the Agent Orange law and regulations (38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6) ; 3.309(e)) for presumptive service connection, and thus such legal authority is of no benefit in establishing service connection.  Because the Veteran's arthritis is not among the listed disease, for service connection to be established on the theory that Agent Orange caused the disorder, there would have to be competent medical evidence linking the condition to Agent Orange exposure in service.  Lay assertions as to diagnosis and etiology of a medical condition, such as those made by the Veteran, are not competent medical evidence.  Espiritu, supra.  The Veteran has submitted no medical evidence to link any current degenerative disease to Agent Orange exposure.  In fact, as noted above, a VA examiner, in December 2010, specifically commented that the veteran's arthritic disabilities were unrelated to Agent Orange exposure.  

To the extent that the Veteran asserts that his degenerative disease of the joints, other than the cervical spine, is attributable to service, there is a remarkable lack of corroborative evidence.  See Buchanan v. Nicholson, 451 F.3d 1331(2006) (the absence of medical evidence may be considered).  He is competent to report symptomatology and when it occurred.  The Court has noted that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, the Court has also noted that the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488(1997).  In this case, any assertions of symptoms during service and thereafter are in conflict with the clinical findings during service, which showed no joint abnormalities.  For all these reasons, the Board finds the Veteran's statements implying continuity of symptoms are not credible.  His contentions are flatly contradicted by the remaining record.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for osteoarthritis.  38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2011).  

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's osteoarthritis in all joints is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnosis and military service.  As such, the Veteran's claim for service connection for osteoarthritis must be denied.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); 38 C.F.R. § 3.102 (2011).  

Further, although the Veteran believes any arthritis is due to service, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75(Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382(Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492(1992).  

The weight of the competent medical evidence demonstrates that the Veteran's arthritis of multiple joints was not present in service or for many years later, see 38 C.F.R. §§ 3.307, 3.309, and was not caused by any incident of service, including claimed Agent Orange exposure in Vietnam, and was not caused or worsened by his service-connected cervical spine disorder.  Arthritis of multiple joints was not incurred in or aggravated by service, nor is it secondary to a service-connected degenerative disease of the cervical spine.  

B.  Disability manifested by fatigue, fever, night sweats and chills

Here, the record shows that the Veteran served aboard the COMNAVSUPPACT in DaNang from February 1968 to February 1969 and he received the Vietnam Service Medal with bronze star and Vietnamese Campaign Medal with 60 device for his service in Vietnam.  Therefore, exposure to herbicides is conceded.  38 C.F.R. § 3.307(a) (6) (iii).  However, fatigue, fever, night sweats and chills are not on the list of diseases noted under 38 C.F.R. § 3.309 as a disease having a positive association with herbicide exposure.  Additionally, the Board notes that fatigue, fever, night sweats and chills are symptoms and not diagnosed disabilities in their own right.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (a symptom, such as pain or fatigue, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted; an exception to this is for undiagnosed illnesses or unexplained multi-symptom illnesses identified in Persian Gulf War veterans, which this claimant is not; 38 U.S.C.A. § 1117).  Moreover, these symptoms are not identified in 38 C.F.R. § 3.309 as having a positive association with herbicide exposure.  Further, the record does not contain medical evidence linking a diagnosed disability manifested by fatigue, fever, night sweats and chills to herbicide exposure.  

The Board notes that the presumptive service connection procedure does not foreclose proof of direct service connection, and the claimant has a right to prove causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Here, however, the Veteran's service treatment records are completely silent as to complaints of or treatment for a disability manifested by fatigue, fever, night sweats, and chills.  His May 1966 entrance medical examination and his March 1970 separation medical examination are both negative for any complaints of or findings referable to a disability manifested by fatigue, fever, night sweats, and chills.  

The list of diseases found at 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do not include fatigue.  Accordingly, there is no basis to conclude that the Veteran's complaints are presumptively related to his exposure to herbicides during service.  Entitlement to service connection, on a presumptive basis, and based on exposure to Agent Orange, must be denied.  

As noted above, available service personnel records reflect that the Veteran served in Vietnam.  His SMRs are completely devoid of any complaints, findings, treatment, or diagnoses with regard to any disability manifested by fatigue, fever, night sweats, or chills.  
The post-service medical evidence does not reflect complaints or treatment related to the above-mentioned symptoms until 1997, approximately 27 years following active service.  The Board notes that the multi-year gap between discharge from active duty service (1970) and initial treatment for night sweats in 1997 also lends some inconsistency to the Veteran's allegations.  See Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Moreover, there is no competent evidence of record identifying a disability manifested by fatigue, fever, night sweats or chills as opposed those complaints being mere symptoms.  Rather, following a VA examination in December 2010, the VA examiner explained that, despite a long history and extensive work-up, no diagnosis for the Veteran's fatigue, fever, night sweats, or chills has ever been made.  The examiner concluded that there is, therefore, no possibility of identifying potential antecedent conditions that may have resulted in any disability.  The examiner explained that there appears no plausible relationship between the Veteran's cervical spine condition and fatigue, fever, night sweats, or chills.  Therefore, the examiner concluded that the Veteran's fatigue, fever, night sweats, and chills were less likely as not caused by or a result of the Veteran's period of military service or his cervical spine disorder.  

The United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing symptoms related to these conditions, if any, but he is not competent (i.e., professionally qualified) to offer an opinion as to the cause of these conditions.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990); Ortiz v. Principi, 274 F. 3d 1361(Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.  

C.  Disability manifested by numbness in the hands and feet

With respect to the claim that the Veteran in this case has disabilities that are due to herbicide exposure in service, the Board notes that the Veteran served aboard the COMNAVSUPPACT in DaNang from February 1968 to February 1969 and he received the Vietnam Service Medal with bronze star and Vietnamese Campaign Medal with 60 device for his service in Vietnam.  Therefore, exposure to herbicides is conceded.  38 C.F.R. § 3.307(a) (6) (iii).  Therefore, exposure to Agent Orange may be presumed.  

The Veteran must also show that he is diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) to establish presumptive service connection based on exposure to Agent Orange.  Acute or subacute peripheral neuropathy is a listed disease for which service connection may be granted on a presumptive basis; however, this disease is defined as a transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within 2 years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  The Veteran has not been shown to have experienced a transient neuropathy like this.  Therefore, service connection based on the presumption of 38 C.F.R. § 3.309(e) is not warranted.

In light of the evidentiary record, the Board finds that the preponderance of the evidence is against a finding of service connection for a disability manifested by numbness in the hands and feet, currently diagnosed as carpal tunnel syndrome and idiopathic peripheral neuropathy.  The Veteran's STRs were completely negative for any diagnosis of or treatment for a disability manifested by numbness in the hands and feet, and there was no evidence of a neurological disorder involving the hands and feet within one year after separation from service.  

The first pertinent post-service treatment record showing treatment for weakness in the upper extremities was in 1994, approximately 24 years after separation from service.  As noted above, the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2003).  In this case, the lapse of at least twenty years between service and the first evidence of a neurological disability involving the hands and feet is evidence against the Veteran's claim.  Furthermore, although the Veteran has been diagnosed with carpal tunnel syndrome and idiopathic peripheral neuropathy, there is no competent, probative medical evidence of record linking these disabilities to the Veteran's period of active service on a direct basis.  

On the contrary, following the VA examination in December 2010, the VA examiner indicated that the Veteran had a complaint of numbness in the middle fingers of both hands.  The examiner stated, while it was conceivable that these complaints could be related to the Veteran's cervical spine condition, EMG/NCV testing had revealed that he actually had carpal tunnel syndrome and not cervical radiculopathy.  The examiner specifically noted that these were not related.  The examiner observed that a review of the service treatment records do not reveal evidence of either of the Veteran's current hand and foot symptoms.  Therefore, the examiner concluded that the Veteran's carpal tunnel syndrome and idiopathic peripheral neuropathy of both feet were not caused by or a result of or permanently aggravated by the Veteran's period of military service or to his service-connected cervical spine disorder.  Thus, the Board finds the December 2010 VA examination report to be highly probative evidence on the issue of service connection, particularly where, as here, the examiner reviewed the claims file and provided an opinion and supporting rationale based on experience and professional expertise.  Moreover, the examiner explained that there was no plausible relationship between idiopathic peripheral neuropathy and a cervical spine condition.  

The Board is aware that the Veteran has submitted statements during the pendency of this claim expressing his opinion that his currently diagnosed bilateral lower extremity numbness and pain, carpal tunnel syndrome and idiopathic peripheral neuropathy were related to military service.  The United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing symptoms related to these conditions, if any, but he is not competent (i.e., professionally qualified) to offer an opinion as to the cause of these conditions.  

In this case, there is competent medical evidence showing the presence of a disability manifested by numbness in the hands and feet, including carpal tunnel syndrome and idiopathic peripheral neuropathy, but there is no competent, probative medical evidence to link these disabilities, which manifested many years after discharge from service, to the Veteran's period of active service.  There is also no evidence of carpal tunnel syndrome and idiopathic peripheral neuropathy within one year after discharge from service, nor are carpal tunnel syndrome and idiopathic peripheral neuropathy associated with exposure to Agent Orange under 38 C.F.R. § 3.309(e).  

Thus, the Veteran is not entitled to service connection for a disability manifested by numbness of the hands and feet, including carpal tunnel syndrome and idiopathic peripheral neuropathy, on direct or presumptive bases and the claims must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49(1991); Alemany v. Brown, 9 Vet. App. 518(1996).  


ORDER

Service connection for osteoarthritis in multiple joints other than the cervical spine is denied.

Service connection for a disability manifested by fatigue, fever, night sweats or chills is denied.  

Service connection for a disability manifested by numbness of the feet and hands is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


